Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156077(27)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
                                                                   SC: 156077
  v                                                                COA: 337848
                                                                   Lenawee CC: 16-017887-FH;
                                                                      16-017888-FH
  DAVID ROSS AMES,
             Defendant-Appellant.
  _________________________________________/

         On order of Chief Justice, the second motion of defendant-appellant to extend the
  time for filing his supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before July 5, 2018.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 1, 2018

                                                                              Clerk